Citation Nr: 0906317	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
and depressive disorder.

2.  Entitlement to service connection for maxillary sinusitis 
and a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to 
December 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing at the Louisville, Kentucky 
RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have an anxiety disorder or a 
depressive disorder that is related to his military service.

2.  The Veteran does not have chronic maxillary sinusitis or 
a deviated septum that is related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have an anxiety disorder or 
depressive disorder that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The Veteran does not have maxillary sinusitis or a 
deviated septum that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1) removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, September 2004, March 2006, and October 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.  The 
Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA medical records, Social Security Administration records 
(SSA) records, and private medical records.  The Board notes 
that in a December 2004 report of contact, the Veteran stated 
that July to August of 1961 was the time frame when his nose 
was injured, which he believes led to his current nasal 
disability.  Based on this information, a request was made to 
the National Personnel Records Center (NPRC) to obtain 
morning reports for the Veteran's unit in an attempt to 
verify the in-service injury which he believes led to his 
current sinusitis.  However, the response from the NPRC noted 
that no records were found for the time period in question.  
Despite several attempts to obtain service treatment records, 
in May 2005, the RO issued a Formal Finding of Unavailability 
for service treatment records and Morning reports, stating 
that all efforts to obtain the needed military information 
had been exhausted and that further attempts would prove 
futile.  In this regard, the Board notes that when records in 
government custody are lost or destroyed, VA has a heightened 
duty to consider the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In 
terms of whether or not the Veteran should have been afforded 
a VA examination for his mental and physical disabilities, 
the Board notes that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if 
the record does not already contain some indication that 
current disability is related to military event, injury, or 
disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).  In this case, as will be explained 
below, there is no evidence of record beyond the Veteran's 
uncorroborated assertions suggesting that his anxiety and 
depressive disorders, or sinusitis or deviated septum began 
during service, including as a consequence of the in-service 
incident(s) reported by the Veteran.  As such, the Board 
finds that a VA examination was not required, and no duty to 
assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Anxiety Disorder and Depressive Disorder

Initially, in his October 2003 claim, the Veteran explained 
that his anxiety disorder and depressive disorder were the 
result of an incident that occurred in January 1961 when the 
Veteran had to go to an Orderly room to get something and met 
the company commander coming out of the office.  The Veteran 
explained that he failed to salute properly, at which point, 
his company commander called him a big-nosed bastard.  The 
Veteran stated that this had been bothering him for the last 
42 years causing him to be self-conscious and have very low 
self-esteem.  See October 2003 Application for Compensation 
and Pension.

Later, at his December 2008 Board hearing, the Veteran 
alleged that his current anxiety disorder and depressive 
disorder were the result of an incident where his motor pool 
section chief borrowed another soldier's knife, damaged the 
knife, and then wrongly accused the Veteran of taking the 
knife and damaging it, at which point the soldier whose knife 
had been damaged, grabbed a knife and started coming towards 
the Veteran as if he was going to stab him.  However, the 
chief stopped him and took responsibility for damaging the 
knife.  Despite this traumatic in-service incident, the 
Veteran acknowledged that he had never sought mental health 
treatment while in service.  See December 2008 Board hearing.

Here, outpatient treatment records from the Lexington VAMC 
contain frequent entries diagnosing the Veteran with anxiety 
disorder, not otherwise specified, in addition to depression.  
See May 2005, September 2005, February 2006, October 2006, 
March 2007, May 2007, and February 2008 outpatient treatment 
entries from the Lexington VAMC.  Further, a July 1997 entry 
noted that the Veteran was prescribed medication for his 
depression, and an April 1998 entry noted problems with 
anxiety and depression.  However, during the late 1990s, over 
30 years after discharge from active duty service, is the 
earliest documented medical evidence of problems related to 
anxiety and depression since the Veteran's discharge, which 
the Board finds weighs heavily against the claim because this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology since discharge.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

Although the STR's are unavailable for review, the Veteran 
twice acknowledged that he did not seek mental health 
treatment while on active duty despite the alleged in-service 
incident where a service member approached him, brandishing a 
knife.  (see December 2004 Report of Contact; and September 
2008 Board hearing).  In addition, there is no medical 
opinion suggesting that currently diagnosed anxiety or 
depression is related to either in-service incident noted 
above.  As such, although the Veteran is currently diagnosed 
with anxiety disorder and depressive disorder, the evidence 
of record does not show by competent evidence that an in-
service event or injury led to the development of his current 
mental disabilities.  Said another way, the record does not 
contain any medical evidence linking the Veteran's current 
anxiety disorder or depressive disorder to military service, 
including the in-service event involving a knife.  In 
summary, the Board finds that the evidence of record weighs 
against the claims because of the lack of continuity of 
symptomatology since discharge and the lack of any medical 
evidence connecting the Veteran's current disabilities to 
service.  Therefore, based on the above analysis, the Board 
finds that service connection for anxiety disorder or 
depressive disorder is not warranted.

Maxillary Sinusitis and Deviated Nasal Septum

At his December 2008 Board hearing, the Veteran noted that he 
has experienced sinus infections several times over the 
years, and contends that his current maxillary sinusitis and 
deviated septum is the result of an in-service incident that 
occurred in Korea.  The Veteran described an incident where 
he asked a fellow soldier to pay the Veteran the money the 
Veteran had loaned him while stationed at Fort Sill, Oklahoma 
eight weeks earlier, at which point the soldier attacked him, 
beating the Veteran's face and breaking his nose.  The 
Veteran noted that he immediately sought medical treatment at 
the dispensary, where he had his nose dressed and bandaged, 
but stated that he did not return for follow-up treatment 
while on active duty although he noted that he had problems 
breathing, and pain and pressure in his sinuses after the 
incident.  The Veteran noted that he began receiving 
treatment for his nose shortly after service, but did not go 
to a VA hospital until 1978 when he broke his leg.  See 
December 2003 statement in support of claim; and December 
2008 Board hearing transcript.

Here, the Board finds that although there is evidence of a 
current disability-specifically, chronic maxillary sinusitis 
and deviated septum, (see September 2005 and February 2008 
entries from the Lexington VAMC); the record does not 
indicate that the Veteran's maxillary sinusitis or deviated 
septum is related to military service.  Although the Veteran 
stated that he experienced problems with his nose and sinuses 
since the initial in-service altercation with a fellow 
service member, and noted that he began receiving treatment 
for his nose shortly after service, the first indication of 
complaints or treatment for sinusitis is not until March 
1998, (see progress notes from B.A., M.D., dated from May 
1991 through September 2002), over 34 years after leaving 
service.  The Board finds that the absence of documented 
sinusitis or deviated septum, or initial indications of 
developing sinusitis until at least 1998, weighs heavily 
against the claim because this lengthy period without 
treatment is evidence that there has not been continuity of 
symptomatology since discharge, despite the Veteran's 
contentions that he began receiving treatment for his 
condition shortly after leaving the military.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  
Further, despite the voluminous outpatient treatment records 
diagnosing the Veteran with maxillary sinusitis/deviated 
septum, including records from the Lexington VAMC dated from 
April 1997 through October 2008, at no point has an examiner 
attributed the Veteran's sinusitis or deviated septum to 
military service, (including the in-service attack by a 
fellow soldier), and in fact, the record does not show that 
the Veteran related to any of the VA examiners over the 
course of an 11-year period his belief that the onset of his 
sinusitis and deviated septum was an in-service attack where 
he was punched in the face.  Although the Veteran is 
competent to report on an injury that occurred during 
military service, the Board does not find his statements 
regarding chronicity to be credible because, as just 
discussed, there is no evidence of treatment until over 30 
years after discharge.  As such, because there is no evidence 
of sinusitis or deviated septum until over 34 years after 
discharge, and because there is no medical opinion relating 
either disability to military service, the Board finds that 
the evidence of record weighs against the Veteran's claims, 
and therefore service connection for chronic maxillary 
sinusitis or a deviated septum is not warranted.

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against these service 
connection claims.


ORDER

Entitlement to service connection for anxiety disorder or 
depressive disorder is denied.

Entitlement to service connection for maxillary sinusitis or 
a deviated nasal septum is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


